tcmemo_2008_159 united_states tax_court alberto campos petitioner v commissioner of internal revenue respondent docket no filed date alberto campos pro_se jeffrey d heiderscheit for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions and child tax_credits for his three children findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in texas petitioner and ruth femat ms femat formerly ruth femat campos married in they had three children together children they separated before the 65th judicial district_court of el paso county texas district_court granted petitioner’s and ms femat’s final decree of divorce on date divorce decree in the divorce decree the district_court appointed ms femat and petitioner as joint managing conservators of the children the district_court also awarded petitioner custody of the children for a period amounting to less than one-half of each calendar_year petitioner had physical custody of the children on some weekends and holidays and hours on each child’s birthday the district_court awarded ms femat custody for all times not specifically awarded to petitioner in the divorce decree the divorce decree requires that petitioner pay ms femat dollar_figure per month in child_support in addition the divorce decree requires petitioner to maintain health insurance on the children and pay half of all medical_expenses not covered by insurance the divorce decree does not address who may claim the dependency_exemption deductions for the children and petitioner and ms femat never entered into an agreement regarding who could claim the dependency_exemption deductions for the children opinion petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 a to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioner bears the burden_of_proof see rule a i dependency sec_151 and c allows a deduction for a dependent as defined in sec_152 a son or daughter of the taxpayer more than half of whose support during the calendar_year is provided by the taxpayer is a dependent sec_152 sec_152 however further provides that if a child receives more than one-half of his support during the calendar_year from parents who are divorced or legally_separated or who live apart at all times during the last months of the calendar_year and if the child is in the custody of one or both of his parents for more than one-half of the calendar_year then the child is treated as receiving more than one-half of his support unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure during the year from the parent having custody for the greater portion of the calendar_year custodial_parent sec_152 provides an exception to this rule where the custodial_parent releases the claim to the dependency_exemption deduction for the year the custodial_parent must sign a written declaration that the custodial_parent will not claim such child as a dependent for such taxable_year and the noncustodial_parent must attach such written declaration to the noncustodial parent’s return for that taxable_year sec_152 ms femat is the custodial_parent because she had custody of the children for more than one-half of the year and is treated as providing more than one-half of the children’s support she has never executed a written declaration waiving the dependency_exemption deductions for the children because petitioner is the noncustodial_parent and ms femat never executed a waiver of the exemption deductions we conclude that petitioner is not entitled to dependency_exemption deductions for the children ii child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined inter alia as any individual if the taxpayer is allowed a the noncustodial_parent is the parent who is not the custodial_parent sec_152 deduction under sec_151 with respect to such individual for the taxable_year sec_24 we conclude that petitioner is not entitled to dependency_exemption deductions pursuant to sec_151 for his three children for consequently his children are not qualifying children pursuant to sec_24 accordingly petitioner is not entitled to child tax_credits under sec_24 with respect to his children for in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
